Exhibit 4.1 Published CUSIP Number: C redit A greement Dated as of December 17, 2010 among U nited S tates C ellular C orporation as the Borrower, T oronto D ominion (T exas ) LLC as Administrative Agent and T O ronto D ominion (N ew Y ork) LLC as Swing Line Lender and T he T oronto D ominion B ank, N ew Y ork B ranch as L/C Issuer T he O ther L enders P arty H ereto TD S ecurities (USA) LLC , W ells F argo S ecurities, LLC, C oB ank, ACB as Co-Lead Arrangers and Joint Book Managers W ells F argo B ank, N ational A ssociation, as Syndication Agent B ank of A merica, N.A., S unT rust B ank, C oB ank, ACB, C itiB ank, N.A., U.S. B ank N ational A ssociation, as Co-Documentation Agents TABLE OF CONTENTS Page ARTICLE I. D EFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 25 Accounting Terms 26 Rounding 27 Times of Day 27 Letter of Credit Amounts 27 ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 27 Committed Loans 27 Borrowings, Conversions and Continuations of Committed Loans 27 Letters of Credit 29 Swing Line Loans 38 Prepayments 42 Termination or Reduction of Commitments 43 Repayment of Loans 43 Interest 44 Fees 45 Computation of Interest and Fees 45 Evidence of Debt 46 Payments Generally; Administrative Agent's Clawback 46 Sharing of Payments by Lenders 48 Increase in Commitments 49 ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 50 Taxes 50 Illegality 54 Inability to Determine Rates 55 Increased Costs 55 Compensation for Losses 57 Mitigation Obligations; Replacement of Lenders; Like Treatment 58 Survival 58 ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions 58 Conditions of Initial Credit Extension 58 Conditions to all Credit Extensions 60 ARTICLE V. REPRESENTATIONS AND WARRANTIES 61 Existence, Qualification and Power 61 Authorization; No Contravention 61 Governmental Authorization; Other Consents 62 Binding Effect 62 Financial Statements; No Material Adverse Effect 62 - i - TABLE OF CONTENTS Page Litigation 63 No Default 63 Ownership of Property; Liens 63 Environmental Compliance 63 Insurance 63 Taxes 64 ERISA Compliance 64 Subsidiaries; Equity Interests 65 Margin Regulations; Investment Company Act 65 Disclosure 65 Compliance with Laws 65 Taxpayer Identification Number 66 ARTICLE VI. AFFIRMATIVE COVENANTS 66 Financial Statements 66 Certificates; Other Information 67 Notices 68 Payment of Obligations 69 Preservation of Existence, Etc 69 Maintenance of Properties; Office 70 Maintenance of Insurance 70 Compliance with Laws 70 Books and Records 70 Inspection Rights 70 Use of Proceeds 71 Indebtedness Owed to Parent Affiliated Companies 71 Further Assurances 72 ARTICLE VII. NEGATIVE COVENANTS 72 Liens 72 Investments 74 Indebtedness 75 Fundamental Changes 76 Dispositions 77 Restricted Payments 79 Transactions with Affiliates and Subsidiaries 80 Burdensome Agreements 80 Use of Proceeds 80 Financial Covenants 81 Governmental Programs 81 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 81 Events of Default 81 Remedies Upon Event of Default 83 Application of Funds 84 - ii - TABLE OF CONTENTS Page ARTICLE IX. ADMINISTRATIVE AGENT 85 Appointment and Authority 85 Rights as a Lender 85 Exculpatory Provisions 85 Reliance by Administrative Agent 86 Delegation of Duties 87 Resignation of Administrative Agent 87 Non-Reliance on Administrative Agent and Other Lenders 88 No Other Duties, Etc 88 Administrative Agent May File Proofs of Claim 88 ARTICLE X. MISCELLANEOUS 89 Amendments, Etc 89 Notices; Effectiveness; Electronic Communication 90 No Waiver; Cumulative Remedies; Enforcement 93 Expenses; Indemnity; Damage Waiver 93 Payments Set Aside 95 Successors and Assigns 96 Treatment of Certain Information; Confidentiality 100 Right of Setoff 101 Interest Rate Limitation 101 Counterparts; Integration; Effectiveness 101 Survival of Representations and Warranties 102 Severability 102 Replacement of Lenders 102 Governing Law; Jurisdiction; Etc 103 Waiver of Jury Trial 104 No Advisory or Fiduciary Responsibility 104 Electronic Execution of Assignments and Certain Other Documents 105 USA PATRIOT Act 105 Time of the Essence 105 Designation as Senior Debt 105 FCC Approval 105 Entire Agreement 105 - iii - TABLE OF CONTENTS Page SCHEDULES Special Entities Commitments and Applicable Percentages Existing Letters of Credit Supplement to Interim Financial Statements Subsidiaries; Other Equity Investments Existing Liens Existing Indebtedness Existing Transactions with Affiliates Administrative Agent's Office; Certain Addresses for Notices EXHIBITS Form of A Committed Loan Notice B Swing Line Loan Notice C Note D Compliance Certificate E-1 Assignment and Assumption E-2 Administrative Questionnaire F Opinion Matters G Joinder Agreement H Subordination Agreement - iv - UNITED STATES CELLULAR CORPORATION CREDIT AGREEMENT This CREDIT AGREEMENT (" Agreement ") is entered into as of December17, 2010, among UNITED STATES CELLULAR CORPORATION, a Delaware corporation (the " Borrower "), each lender from time to time party hereto (collectively, the " Lenders " and individually, a " Lender "), TORONTO DOMINION (TEXAS) LLC, as Administrative Agent, TORONTO DOMINION (NEW YORK) LLC, as Swing Line Lender, and THE TORONTO DOMINION BANK, NEW YORK BRANCH, as L/C Issuer. The Borrower has requested that the Lenders provide a revolving credit facility, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: " Administrative Agent " means Toronto Dominion in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. " Administrative Agent ' s Office " means the Administrative Agent
